Citation Nr: 1128903	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  08-36 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for dental disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to December 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at an RO hearing in December 2009.  He also testified at a Travel Board hearing held at the RO before the undersigned Acting Veterans Law Judge in March 2011.  As the Veteran's representative, Missouri Veterans Commission, did not have a representative located at the RO, the Veteran elected to proceed with the hearing without representation.  

At the Board hearing, the Veteran also indicated that he wanted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  The Board observes that this claim was denied previously in May 2010.  The Board also observes that the regulation governing PTSD claims was amended in July 2010 to provide that service connection for PTSD may be established if an in-service stressor involves fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the claimed stressor is consistent with the places and circumstances of the Veteran's service, and the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304 (effective July 13, 2010).  Given the foregoing, this claim is referred back to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a dental disability.  The Board notes that a claim for service connection is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Generally, in dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  Although the Veteran indicated at the Board hearing that he was seeking service connection for dental treatment purposes only, it appears that this appeal stems from an adverse determination by the RO which denied service connection for compensation purposes.  In a March 2007 letter, the RO notified the Veteran that his claim for dental treatment had been referred to the VA Medical Center (VAMC) in Columbia, Missouri ("Columbia VAMC").  In a separate June 2011 letter, the RO again indicated that the claim concerning dental treatment has been referred to the nearest VA facility.  It does not appear that the claims file includes any determination with respect to dental treatment from the Columbia VAMC.  

Further, the Veteran asserts that, on two different occasions in service, his front teeth were knocked loose but he never sought any treatment.  Service treatment records show that in June 1970, shortly after the Veteran entered service, no dental abnormalities were noted.  In December 1970, it appears that dental work was done on tooth no. 14.  Given that no dental class was provided, it does not appear that a December 1971 examination prior to discharge addressed the Veteran's teeth.  Shortly after service separation, he sought treatment during 1972 and 1973 at the New Orleans, Louisiana VAMC and had numerous teeth extracted and a plate put in place.  

The Board observes that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As such, service connection for compensation purposes is not available for a dental condition other than one resulting from dental trauma.  The Board also observes that VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  The note immediately following this code states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913.  

Under the circumstances, the Board finds that the Veteran should be afforded a VA dental examination so that a dental expert may review the claims file to determine whether the loss of teeth were due to trauma as described by the Veteran and, if so, if the trauma resulted in the loss of substance of body of maxilla or mandible without the loss of continuity.  

Accordingly, the case is REMANDED for the following actions:
1.  Contact the VA Medical Center (VAMC) in Columbia, Missouri, and request copies of any decision(s) on the Veteran's claim for a dental disability for outpatient treatment purposes which was referred to them in March 2007 and in June 2011.  If this claim has not yet been adjudicated by a VAMC, then it should be referred to the appropriate VA medical facility for adjudication.  A copy of any correspondence sent to the VAMC in Columbia, Missouri, and any reply, to include any decision(s) on the Veteran's claim for a dental disability for outpatient treatment purposes, should be included in the claims file.  If this claim is referred for adjudication to an appropriate VA medical facility, then a copy of any correspondence sent to this facility, and any reply, to include any decision(s) on the Veteran's claim for a dental disability for outpatient treatment purposes, also should be included in the claims file.    
2.  The Veteran should be scheduled for an appropriate VA medical/dental examination to determine the nature and etiology of his claimed dental disability.  The claims file and a copy of this remand should be provided to the examiner for review.  Based on a review of the claims file and the Veteran's physical examination, the examiner should be asked to opine whether it is at least as likely as not (i.e., a 50 percent probability or higher) that the extractions done in 1972-1973 (as documented in the VA treatment records) were the result of in-service trauma (as described by the Veteran).  If the examiner finds that the Veteran's 1972-1973 extractions were the result of in-service trauma, then he or she is asked to describe any non-restorable damage related to the Veteran's dental trauma and to determine whether any current maxillary or mandible bone loss is at least as likely as not (i.e., a 50 percent probability or higher) related to the service-connected dental trauma.  The examiner also is asked to explain the relationship, if any, between the Veteran's disability and the maxillary or mandible bone loss.  A detailed rationale must be provided for any opinions expressed.
3.  Thereafter, readjudicate the issue of entitlement to service connection for dental disability for compensation purposes.  The RO also must ensure that the appropriate VAMC has adjudicated the issue of service connection for purposes of outpatient dental treatment only.  If the benefits sought on appeal remain denied, then the RO should issue a supplemental statement of the case and an appropriate period of time should be provided for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

